Citation Nr: 0605518	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat
INTRODUCTION

The veteran had active military service from April 1968 to 
January 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.  The veteran filed a notice 
of disagreement in September 2002, the RO issued a statement 
of the case in May 2003, and the veteran perfected his appeal 
later that month.


FINDINGS OF FACT

1.  The veteran was last denied service connection for 
bilateral hearing loss by a January 1992 Board decision.

2.  Evidence received since the January 1992 Board decision 
is cumulative and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a bilateral hearing loss; 
and the January 1992 Board decision remains final.  38 
U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In a May 2002 letter the RO clearly advised the veteran of 
the first, second and third elements required by Pelegrini 
II.  While he has never been explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim, he has effectively been notified of the need to 
provide such evidence.  The May 2002 letter informed him that 
additional information or evidence was needed to support his 
claim and asked him to send the information or evidence to 
the RO.  In addition, the May 2003 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession. 

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claim, this was 
harmless error.  VA complied with its notice requirement by 
May 2003 and subsequently readjudicated the claim in a May 
2005 supplemental statement of the case.  VA has also 
provided the veteran every opportunity to submit evidence, 
argue for his claim, and respond to VA notices.  

Numerous records from VA, the Social Security Administration, 
and private sources are in the file.  The veteran has not 
indicated that there are any outstanding records pertaining 
to his claim.  No VA examination is necessary because, as 
detailed below, the veteran has not submitted new and 
material evidence to reopen his claim.  VA has satisfied its 
duties to notify and assist and therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim.   



II.  Claim to reopen

By a January 1992 decision, the Board denied service 
connection for bilateral hearing loss.  The Chairman of the 
Board has not ordered reconsideration of this decision and it 
is therefore final. 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100. 

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in December 2001) was 
filed after the effective date of the most recent amendment 
of 38 C.F.R. § 3.156(a), which expressly applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  Consequently, the Board is 
deciding this appeal under the most recent version of the 
regulations, which reads (in pertinent part) as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156(a).

The evidence received subsequent to January 1992 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran may also be 
granted service connection for sensorineural hearing loss, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

By its January 1992 decision, the Board denied the veteran's 
claim for service connection on the following bases: (1) 
because medical records reflected that in-service hearing 
impairment was acute and transitory, and resolved without any 
permanent residuals; (2) sensorineural hearing loss was not 
objectively demonstrated within one year of separation from 
active duty; (3) no objective evidence disclosed any hearing 
loss for more than 15 years after service; and (4) a private 
opinion relating current bilateral hearing loss to noise 
exposure in service was not corroborated by objective 
evidence.  

The evidence the Board considered included the following: 
service medical records (which confirmed in-service 
complaints of hearing loss and normal hearing on separation); 
VA Forms 21-526 filed in July 1989 and February 1990 (on 
which the veteran claimed service connection for hearing 
loss); VA audiology test and examination reports dated in 
September 1989 and May 1990 (which confirmed bilateral 
hearing loss and contained opinions that this condition was 
secondary to "severe noise exposure," apparently from an 
exploding mortar round in service); written statements from 
the veteran dated in February 1990, September 1990, and 
October 1990, and the transcript of his December 1990 local 
hearing (in which he either generally argued for service 
connection for hearing loss, or specifically asserted that 
his bilateral hearing loss was due to noise exposure from an 
artillery explosion in service); the report of a September 
1990 psychiatric hospitalization (which confirmed right ear 
hearing loss); and a January 1991 letter from a private 
physician (who opined that the veteran's bilateral 
neurosensory hearing loss was "probably secondary to noise 
exposure by history.").  

The evidence associated with the claims file since the 
Board's January 1992 decision includes the following: VA and 
private outpatient and hospitalization records dated between 
May 1990 and March 2005 (which reflect treatment for 
conditions other than hearing loss); a VA treatment record 
dated in December 2001 (which reflects hearing aid assistance 
provided to the veteran); written statements from the veteran 
dated in August 1993, January 2002, and September 2002, and 
the transcript of an October 2003 local hearing (in which the 
veteran argues generally in favor of service connection for 
hearing loss); an August 2003 VA audiology evaluation report 
(which confirms current bilateral sensorineural hearing 
loss); and a January 2006 brief (in which the veteran's 
representative implied that because the veteran had refused 
to have anything to do with VA immediately after service 
because of his symptoms of post-traumatic stress disorder, 
his hearing loss was not detected until long after the one-
year presumptive period).  

None of these newly submitted records are sufficient to 
reopen the veteran's claim.  The medical records reflecting 
treatment for conditions other than hearing loss are 
obviously not material.  While the December 2001 outpatient 
record and the August 2003 VA audiology evaluation report 
confirm the presence of hearing loss, this diagnosis was not 
in contention at the time of the Board's January 1992 
decision.  Finally, while the veteran and his representative 
have continued to argue in favor of service connection in 
writing and in hearing testimony, these arguments are 
essentially cumulative of those made prior to the Board 
decision.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).  In any case, none of the newly submitted records 
contain any credible medical statements etiologically linking 
the veteran's current bilateral hearing loss to service or to 
the one-year period following his discharge in January 1970, 
and therefore the records do not present a reasonable 
possibility of substantiating the claim for service 
connection. 

The evidence received subsequent to December 2001 is not new 
and material and does not serve to reopen the veteran's claim 
for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence not having been submitted, the 
claim for service connection for bilateral hearing loss 
remains denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


